DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arrangement of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because there is an inconsistency between Figures 1 and 2.  Figure 1 shows the display area (20) extending to the bottom portion of flexible substrate (101), with all but the lowermost alignment marks (e.g., alignment mark (12a), at left), being adjacent the display area.  Figure 2 shows alignment mark (12c) as being in the curved part (105), with alignment marks (12a, 12b) being below the upward facing portion of the flexible substrate (101), which is probably the display area (20).  The curved part (105) is claimed as being in the second region, so the second region of the peripheral area (22) should include at least alignment marks (12a, 12b, and 12c).  As shown in Figure 1, only alignment mark (12a) would be in second region (22).  Please address this.

    PNG
    media_image1.png
    672
    570
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    376
    776
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicants’ amendment to the specification has been reviewed.  No new matter has been added.  The amendment is accepted and entered.
The disclosure is objected to because of the following informalities:
In the Amendment to the Specification, filed March 16, 2022, Cross-Reference to Related Applications” section:
Line 2, after “March 23, 2020,”, add “(now U.S. Pat. No. 11,315,997, issued April 26, 2022)”. 
In the originally filed specification: 
The disclosure is objected to because of the following informalities:
Page 2, last line of the page: Check the translation of “identified each other”—there appears to be a word that is missing.
Page 15, line 7: Change “function” to “functions” for subject-verb agreement.
Page 16, line 3: Change “serve” to “serves” for subject-verb agreement.
Page 21, lines 23, 26, 28: Change “indicator” to “indicators” because multiple indicators are noted.
Page 26, line 26: Change “is” to “are” for subject-verb agreement.
Page 29, lines 20-22: Please check the translation.  The current wording is awkward.  Compare with applicants’ July 2, 2021 and November 29, 2021 amendments to this section in parent case, U.S. Ser. No. 16/826,389.
Appropriate correction is required.

Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claim 1, line 10: Change “locates” to “is located”.
Claim 1, line 11: Change “locates” to “is located”.
Claims 2-9 are objected to for depending from objected base claim 1.
Claim 2, line 4: Change “locates” to “is located”.
Claim 2, line 6: Change “locates” to “is located”.
Claim 4, line 1: Add a comma after “claim 3”.
Claim 10, line 5: Change the comma to a semicolon.
Claims 11-15 are objected to for depending from objected base claim 10.
Claim 16, line 5: Change the comma to a semicolon.
Claims 17-20 are objected to for depending from objected base claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2, which depends from claim 1: This claim requires:
the display area includes an edge being in contact with the second region and extending in a first direction, the second region locates at an opposite side of the display area to an extended line of the edge, and the first region locates at an opposite side of the curved part to the extended line of the edge.

The Office has been unable to identify any embodiment that discloses this feature.  Claim 1 requires:
[a] display device comprising: a flexible substrate; a display area disposed on the flexible substrate; a peripheral area disposed on the flexible substrate and surrounding the display area; a curved part disposed on the peripheral area of the flexible substrate; and alignment marks disposed on the peripheral area along one side of the flexible substrate and being distinguishable from each other, wherein the peripheral area includes a first region and a second region, the second region includes the curved part, at least one of the alignment marks locates in the first region, and at least one of the alignment marks locates in the second region.  

This is shown in, for example, applicants’ Figures 1 and 2.

    PNG
    media_image3.png
    665
    713
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    664
    859
    media_image4.png
    Greyscale

Claim 2 states that the display area includes an edge being in contact with the second region and extending in a first direction.  The Office has marked up applicants’ Figure 1 with what may be the claimed edge.  (See the next page.)  Then claim 2 requires the second region to be located at an opposite side of the display area to an extended line of the edge.  This language is unclear because the opposite side of the display area could be the upper portion of the display area, in Figure 1, or on the lower side of the flexible substrate (100), in Figure 2, or somewhere else.  Claim 2 then requires that the first region is located at an opposite side of the curved part to the extended line of the edge.  The opposite side of the curved part could be any of the upper and lower part of the flexible substrate (100), or the opposite side could be the inner curve of the flexible substrate (100) on the other side of the flexible substrate (100) from the curved part (105).  In any case, the originally filed disclosure does not support any version of claim 2 that would make sense.  For these reasons, claim 2 is rejected for failing to meet the written description requirement.
Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, which depends from claim 1: This claim requires:
the display area includes an edge being in contact with the second region and extending in a first direction, the second region locates at an opposite side of the display area to an extended line of the edge, and the first region locates at an opposite side of the curved part to the extended line of the edge.


    PNG
    media_image5.png
    666
    639
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    434
    578
    media_image6.png
    Greyscale

Claim 2 states that the display area include an edge being in contact with the second region and extending in a first direction.  The Office has marked up applicants’ Figure 1 with what may be the claimed edge.  Then claim 2 requires the second region to be located at an opposite side of the display area to an extended line of the edge.  This language is unclear because the opposite side of the display area could be the upper portion of the display area, in Figure 1, or on the lower side of the flexible substrate (100), in Figure 2.  Claim 2 then requires that the first region is located at an opposite side of the curved part to the extended line of the edge.  The opposite side of the curved part could be any of the upper and lower part of the flexible substrate (100), or the opposite side could be the inner curve of the flexible substrate (100) on the other side of the flexible substrate (100) from the curved part (105).  Because the claim is unclear as to the locations of these regions, claim 2 is rejected as indefinite.
Regarding claim 11, which depends from claim 10: Claim 10 defines first alignment marks arranged along one side of a flexible substrate and second alignment marks arranged along one side of a resin film that is connected on the first surface of the flexible substrate.  Claim 11 requires that the first and second alignment marks be arranged on a same side edge of the flexible substrate.  Because the second alignment marks are on the resin film that is connected to the flexible substrate, the second alignment marks are not arranged on the flexible substrate.  Because the requirements of claim 11 conflict with the requirements of its parent claim, claim 10, claim 11 is rejected as indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yang, U.S. Pat. Pub. No. 2015/0137102, Figures 1A and 1B. 
Yang, Figs. 1A, 1B:

    PNG
    media_image7.png
    502
    353
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    316
    421
    media_image8.png
    Greyscale

Regarding claim 1: Yang Figures 1A and 1B disclose a disclose a display device (100A) comprising: a flexible substrate (110A); a display area (111A) disposed on the flexible substrate (110A); a peripheral area (areas outside display area (111A) disposed on the flexible substrate (110A) and surrounding the display area (111A); a curved part (at bending areas (BA1, BA2) disposed on the peripheral area of the flexible substrate (110A); and alignment marks (114A, 115A) disposed on the peripheral area along one side of the flexible substrate (110A) and being distinguishable from each other, wherein the peripheral area includes a first region and a second region, the second region includes the curved part (at bending areas (BA1, BA2)), at least one of the alignment marks (114A) is located in the first region, and at least one of the alignment marks (115A) is located in the second region.  Yang specification ¶¶ 32-49.  
Regarding claim 7, which depends from claim 1: Yang discloses that each of the alignment marks (114A, 115A) has a different shape.  See Yang Figures 1A, 1B.
Claim 3 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang, Figures 1A, 1B, and 2A.

Yang Figure 2A:
    PNG
    media_image9.png
    415
    629
    media_image9.png
    Greyscale

Regarding claim 3, which depends from claim 1: Yang Figure 2A, which represents cross-section IIb-IIb in Yang Figure 1A, discloses the alignment marks are arranged in a same layer.  Yang specification ¶¶ 60-71.  To the extent that Yang Figure 2A is not part of the same embodiment as Yang Figures 1A and 1B, one having ordinary skill in the art at a time before the effective filing date would be motivated to modify Yang Figures 1A and 1B to include the structure of Yang Figure 2A because Yang states that Yang Figure 2A is a cross section of Yang Figure 1A.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, Figures 1A, 1B, and 2A, and further in view of Kim, U.S. Pat. Pub. No. 2018/0040576, Figures 4A and 4B.

Kim Figures 4A, 4B:

    PNG
    media_image10.png
    668
    470
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    439
    364
    media_image11.png
    Greyscale

Regarding claim 4, which depends from claim 3: Yang discloses an OLED (261A) disposed on a first surface of the flexible substrate (210A), wherein the OLED (261A) is electrically connected to a thin film transistor (231A), and the alignment marks (214A, 215A) are formed from a same metal layer (gate electrode (233A)) forming the thin film transistor (231A).  Yang specification ¶¶ 61-87.  Yang does not disclose a plurality of pixels.
Kim Figures 4A and 4B, directed to a display device (DD), discloses a plurality of pixels (PX) in the display area (DA), wherein each of the pixels (PX) includes a thin film transistor (either TFT1 or TFT2) connected to an OLED.  Kim specification ¶¶ 84-99.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Yang to use the Kim pixel and TFT design because the Kim pixel, OLED, and TFT design in Yang because the Kim design results in an effective display area.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,315,997 [hereinafter “the ’997 patent”]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 10: Claim 10 of the ’997 patent discloses a display device comprising (line 1): a flexible substrate (line 2); pixels disposed on a first surface of the flexible substrate (line 3); first alignment marks arranged along one side of the flexible substrate (lines 4-5); a resin film connected on the first surface (line 6), and second alignment marks arranged along one side of the resin film (lines 7-8).
Regarding claim 16: Claim 10 of the ’997 patent discloses a display device comprising (line 1): a flexible substrate (line 2); pixels disposed on a first surface of the flexible substrate (line 3); a first alignment mark arranged along one side of the flexible substrate (lines 4-5); a resin film connected on the first surface (line 6), and a second alignment mark arranged along one side of the resin film (lines 7-8).
Regarding claim 17, which depends from claim 16: Claim 10 of the ’997 patent discloses that the first alignment mark and the second alignment mark are arranged on a same straight line and are distinguishable from each other (lines 9-11).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the ’997 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 12, which depends from claim 10: Claim 11 of the ’997 patent, which depends from claim 10 of the ’997 patent, discloses that each of the second alignment marks has a different shape (claim 11, lines 2-3).
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’997 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 13, which depends from claim 10: Claim 12 of the ’997 patent, which depends from claim 10 of the ’997 patent, discloses that each of the second alignment marks has an indicator, and each indicator is different (claim 12, lines 2-3).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the ’997 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 14, which depends from claim 13, which depends from claim 10: Claim 13 of the ’997 patent, which depends from claim 12 of the ’997 patent, which depends from claim 10 of the ’997 patent, discloses that the indicators are numerals, letters, symbols, or combinations thereof (claim 13, lines 2-3).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ’997 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 15, which depends from claim 10: Claim 14 of the ’997 patent, which depends from claim 10 of the ’997 patent, discloses that each of the second alignment marks is constituted by a concave part provided on one side of the resin film (claim 14, lines 2-4).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ’997 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 18, which depends from claim 16: Claim 14 of the ’997 patent, which depends from claim 10 of the ’997 patent, discloses that the second alignment mark is constituted by a concave part provided on one side of the resin film (claim 14, lines 2-4).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ’997 patent in view of Yang, U.S. Pat. Pub. No. 2015/0137102, Figures 1A and 1B. 
Regarding claim 1: Claim 1 of the ’997 patent discloses a display device comprising (line 1): a flexible substrate (line 2); and alignment marks disposed along one side of the flexible substrate and being distinguishable from each other (lines 5-6).  Claim 1 of the ’997 patent does not disclose a display area disposed on the flexible substrate; a peripheral area disposed on the flexible substrate and surrounding the display area; a curved part disposed on the peripheral area of the flexible substrate; and alignment marks disposed on the peripheral area along one side of the flexible substrate, wherein the peripheral area includes a first region and a second region, the second region includes the curved part, at least one of the alignment marks locates in the first region, and at least one of the alignment marks locates in the second region.
Yang Figures 1A and 1B disclose a display device (100A) comprising: a flexible substrate (110A); a display area (111A) disposed on the flexible substrate (110A); a peripheral area (areas outside display area (111A) disposed on the flexible substrate (110A) and surrounding the display area (111A); a curved part (at bending areas (BA1, BA2) disposed on the peripheral area of the flexible substrate (110A); and alignment marks (114A, 115A) disposed on the peripheral area along one side of the flexible substrate (110A) and being distinguishable from each other, wherein the peripheral area includes a first region and a second region, the second region includes the curved part (at bending areas (BA1, BA2)), at least one of the alignment marks (114A) locates in the first region, and at least one of the alignment marks (115A) locates in the second region.  Yang specification ¶¶ 32-49.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 1 of the ’997 patent to include the features of Yang Figures 1A and 1B because Yang’s features are typical of a display device having a flexible substrate and using alignment marks.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ’997 patent in view of Yang, Figures 1A and 1B.
Regarding claim 3, which depends from claim 1: Claim 2 of the ’997 patent, which depends from claim 1 of the ’997 patent, discloses the alignment marks are arranged in a same layer (claim 2, lines 1-2).
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the ’997 patent in view of Yang, Figures 1A and 1B.
Regarding 4, which depends from claim 3, which depends from claim 1: Claim 3 of the ’997 patent, which depends from claim 2 of the ’997 patent, which depends from claim 1 of the ’997 patent, discloses pixels disposed on a first surface of the flexible substrate (claim 1, line 3), wherein each of the pixels includes a thin film transistor (claim 3, line 2), and the alignment marks are formed from a same metal layer forming the thin film transistor (claim 3, lines 3-4).
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of the ’997 patent in view of Yang, Figures 1A and 1B.
Regarding claim 5, which depends from claim 1: Claim 4 of the ’997 patent, which depends from claim 1 of the ’997 patent, discloses each of the alignment marks is constituted by an opening part provided in an organic insulating film on a first surface of the flexible substrate (claim 4, lines 1-3).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of the ’997 patent in view of Yang, Figures 1A and 1B.
Regarding claim 6, which depends from claim 1: Claim 5 of the ’997 patent, which depends from claim 1 of the ’997 patent, discloses each of the alignment marks is constituted by a concave part provided on one side of the flexible substrate (claim 5, lines 1-3).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the ’997 patent in view of Yang, Figures 1A and 1B.
Regarding claim 7, which depends from claim 1: Claim 6 of the ’997 patent, which depends from claim 1 of the ’997 patent, discloses each of the alignment marks has a different shape (claim 6, lines 1-2).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of the ’997 patent in view of Yang, Figures 1A and 1B.
Regarding claim 8, which depends from claim 1: Claim 7 of the ’997 patent, which depends from claim 1 of the ’997 patent, discloses each of the alignment marks has an indicator, and each indicator is different (claim 7, lines 1-3).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of the ’997 patent in view of Yang, Figures 1A and 1B.
Regarding claim 9, which depends from claim 8, which depends from claim 1: Claim 8 of the ’997 patent, which depends from claim 7 of the ’997 patent, which depends from claim 1 of the ’997 patent, discloses indicators are numerals, letters, symbols, or combinations thereof (claim 8, lines 2-3).

Allowable Subject Matter
Claims 10-20 stand rejected for double patenting and objected for informalities, and claim 11 stand rejected under Section 112(b), but the claims would be allowable if a terminal disclaimer were filed and if the informalities were addressed and, in the case of claim 11, the Section 112(b) rejection was addressed.
Claims 5, 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, if the informalities were address, and if a terminal disclaimer were filed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 5: The claim has been found allowable because the prior art of record does not disclose “each of the alignment marks is constituted by an opening part provided in an organic insulating film on a first surface of the flexible substrate”, in combination with the remaining limitations of the claim.
With regard to claim 6: The claim has been found allowable because the prior art of record does not disclose “each of the alignment marks is constituted by a concave part provided on one side of the flexible substrate” in combination with the remaining limitations of the claim.
With regard to claim 8: The claim has been found allowable because the prior art of record does not disclose “each of the alignment marks has an indicator, and each indicator is different”, in combination with the remaining limitations of the claim.
With regard to claim 9: The claim has been found allowable due to its dependency from claim 8 above.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “a resin film connected on the first surface, and second alignment marks arranged along one side of the resin film”, in combination with the remaining limitations of the claim.
With regard to claims 11-15: The claims have been found allowable due to their dependency from claim 10 above.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “a resin film connected on the first surface, and a second alignment mark arranged along one side of the resin film”, in combination with the remaining limitations of the claim.
With regard to claims 17-20: The claims have been found allowable due to their dependency from claim 16 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897